DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to Claims 5, 6, and 9-14, Applicant’s newly amended Claims 5, 6, and 9-14 filed 01/20/2021 with respect to 35 U.S.C. 112 (b) have been fully considered and are persuasive.  The rejection of Claims 5, 6, and 9-14  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn. 
With regards to rejections under 35 U.S.C. 103, as filed 01/20/2021, pp. 8-12 have been fully considered but they are not persuasive.  
Specifically, Applicant discusses on pages 9-10 how “Matsushita fails to show or suggest the explicit claim limitations recited in independent claim 1 directed toward ‘a package configured to house the first semiconductor relay, the second semiconductor relay, and the third semiconductor relay’ (emphasis added).”  As such, Applicant also discusses how the relative inside and outside the package limitations are also not taught by Matsushita.
Examiner respectfully disagrees.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, based on the Applicant’s Drawings, the package recited in the claims appears to be an integrated circuit (IC) package with multiple electrical components.  Matsushita teaches in Figure 3 an integrated circuit including a first semiconductor relay (A), a second semiconductor relay (B), and a third semiconductor relay (C).
Applicant also discusses in Remarks 01/20/2021, pp. 10-11, how Nippon fails to teach “a first input terminal, a second input terminal and a third input terminal that are provided in the package and disposed so as to be partially exposed to an outside of the package, and inside the package, one of the pair or input parts of the first semiconductor relay is connected to the first input terminal, another of the pair of input pars of the first semiconductor relay is connected to the second input terminal, one of the pair of input parts of the second semiconductor relay is connected to the second input terminal, another of the pair of input parts of the second semiconductor relay is connected to the first input terminal, one of the pair of input parts of the third semiconductor relay is connected to the third input terminal, and another of the pair of input parts of the third semiconductor relay is connected to the first input terminal or the second input terminal”, as recited in Claim 1.  Applicant notes that “Nippon makes no mention or suggestion of a package to store each FET 20-22 or each photocoupler 30, 32, and 34 within.”  Remarks, 01/20/2021, pp. 10-11.  
Examiner respectfully disagrees.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, based on the Applicant’s Drawings, the package recited in the claims appears to be an integrated 
Finally, on pages 11-12 of Remarks 01/20/2021, Applicant discusses how:
the three semiconductor systems A-C of Matsushita are difficult to seal to one semiconductor package as described in paragraph [0017] of Matsushita.  Further, a person of ordinary skill in the art would understand that each FET 20-22 or each photocoupler 30, 32, and 34 of Nippon have a wire connection and complicate the design of a circuit board.  Thus, a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant’s own disclosure as a guide.

Examiner respectfully disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, it would have been obvious to one of ordinary skill in the art to use the additional gate control input signal connection teachings taught by Nippon with the relays taught by Matsushita for the purpose of connecting terminals 12a-12c and 13a-13c together to relay signals and to provide additional gate control for each relay.
Thus, the claimed limitations are taught by the prior art presented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (JP H11-27124), in view of Nippon (JP S55-93140), both as cited in the IDS 02/24/2020.
Regarding Claim 1, Matsushita teaches in Figure 3 a semiconductor relay module comprising: 
a first semiconductor relay (A) and a second semiconductor relay (B) connected in series (serially connected between I2 and O2); 
a third semiconductor relay (C) disposed between a grounding point (IO) and a connection midpoint of the first semiconductor relay and the second semiconductor relay (node between A and B); 

wherein each of the first semiconductor relay, the second semiconductor relay, and the third semiconductor relay has a pair of input parts (A has inputs 12a, 13a; B has inputs 12b, 13b; C has inputs 12c, 13c), 
but does not explicitly teach 
a first input terminal, a second input terminal, and a third input terminal that are provided in the package and disposed so as to be partially exposed to an outside of the package, and 
inside the package, one of the pair of input parts of the first semiconductor relay is connected to the first input terminal, another of the pair of input parts of the first semiconductor relay is connected to the second input terminal, one of the pair of input parts of the second semiconductor relay is connected to the second input terminal, another of the pair of input parts of the second semiconductor relay is connected to the first input terminal, one of the pair of input parts of the third semiconductor relay is connected to the third input terminal, and another of the pair of input parts of the third semiconductor relay is connected to the first input terminal or the second input terminal.  
Nippon teaches in Figure 3a a semiconductor relay module wherein:
a first semiconductor relay (30) and a second semiconductor relay (32) connected in series (serially connected between A and B); 

a package configured to house the first semiconductor relay, the second semiconductor relay, and the third semiconductor relay (30, 32, and 34 are connected in a package between nodes A-E and ground); and 
a first input terminal (C), a second input terminal (ground), and a third input terminal (D) that are provided in the package and disposed so as to be partially exposed to an outside of the package (where nodes A-E and ground are terminals to connected the respective relays to elements outside of the package), and 
wherein each of the first semiconductor relay, the second semiconductor relay, and the third semiconductor relay has a pair of input parts (30 has inputs C and ground; 32 has inputs C and ground; 34 has inputs D and ground), and inside the package, one of the pair of input parts of the first semiconductor relay is connected to the first input terminal (C), another of the pair of input parts of the first semiconductor relay is connected to the second input terminal (ground), one of the pair of input parts of the second semiconductor relay is connected to the second input terminal (ground), another of the pair of input parts of the second semiconductor relay is connected to the first input terminal (C), one of the pair of input parts of the third semiconductor relay is connected to the third input terminal (D), and another of the pair of input parts of the third semiconductor relay is connected to the first input terminal or the second input terminal (ground).  


Regarding Claim 2, Matsushita and Nippon, as a whole, teach all the limitations of the present invention, wherein Matsushita further teaches the semiconductor relay module, further comprising a first output terminal (I2), a second output terminal (O2), and a third output terminal (IO) that are provided in the package and disposed so as to be partially exposed to the outside of the package (terminals of the package), 
wherein each of the first semiconductor relay, the second semiconductor relay, and the third semiconductor relay has a pair of output parts (A, B and C each have a pair of output parts), and inside the package, one of the pair of output parts of the first semiconductor relay is connected to a first output terminal (I2), one of the pair of output parts of the second semiconductor relay is connected to the second output terminal (O2), another of the pair of output parts of the first semiconductor relay and another of the pair of output parts of the second semiconductor relay are connected to each other (node between A and B), one of the pair of output parts of the third semiconductor relay is connected to the third output terminal (IO), and another of the pair of output parts of the third semiconductor relay is connected to a connection midpoint between the other of the pair of output parts of the first semiconductor relay and the other of the pair of output parts of the second semiconductor relay (node between A and B).  



Regarding Claims 4 and 8, Matsushita and Nippon, as a whole, teach all the limitations of the present invention, wherein Matsushita further teaches the semiconductor relay module, wherein the third semiconductor relay is disposed between the first semiconductor relay and the second semiconductor relay (C is disposed between A and B at the node between A, B, and C).  

Regarding Claims 5 and 9-11, Matsushita and Nippon, as a whole, teach all the limitations of the present invention, wherein Matsushita further teaches the semiconductor relay module, wherein each of the first semiconductor relay, the second semiconductor relay, and the third semiconductor relay is a two-low-terminal capacitance type semiconductor relay with a capacitance between output terminals being greater than zero (capacitors connected in parallel to transistors 8a, 9a, 8b, 9b, 8c, and 9c; where each capacitor has a capacitance greater than zero), 
but does not teach the capacitance less than or equal to 12 pF.
As to the capacitance being less than or equal to 12 pF, such specific parameters in the degree of capacitance will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameters 

Regarding Claims 6 and 12-14, Matsushita and Nippon, as a whole, teach all the limitations of the present invention, wherein Matsushita further teaches the semiconductor relay module, wherein 
each of the first semiconductor relay and the second semiconductor relay is a low on-resistance type semiconductor relay with an output on-resistance being greater than zero (inherent on-resistance of transistors 8a, 9a, 8b, and 9b; where each transistor has an on-resistance greater than zero); and
the third semiconductor relay is a two-low-terminal capacitance type semiconductor relay with a capacitance between output terminals being greater than 
but does not teach the on-resistance being less than or equal to 7 ohms; and
the capacitance being less than or equal to 12 pF.
As to (1) the on-resistance being less than or equal to 7 ohms and (2) capacitance being less than or equal to 12 pF, such specific parameters in the degree of on-resistance and capacitance will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameters are critical.  Absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed amounts, the determination of the optimum or workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  It is noted that the specification contains no disclosure of either the critical nature of the instant parameters or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, it would have been obvious to one of ordinary skill in the art to use these on-resistance and capacitance values for the above discussed transistors and capacitors of Matsushita and Nippon, as a whole, for the purpose of using routine experimentation.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIANA J. CHENG/           Examiner, Art Unit 2849